Case 2:12-cr-20274-PDB-RSW ECF No. 50, PageID.329 Filed 12/08/20 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES,

            Plaintiff,
v.                                               Case No. 12-cr-20274
                                                 District Judge Paul D. Borman
THOMAS FIELDS,

            Defendant.               /

 ORDER GRANTING DEFENDANT THOMAS FIELDS' MOTION FOR
 COMPASSIONATE RELEASE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)
  (ECF NO. 43), REDUCING THE SENTENCE TO TIME SERVED AND
 IMPOSING SUPERVISED RELEASE FOR THE REMAINDER OF THE
      UNSERVED PORTION OF HIS ORIGINAL SENTENCE OF
    IMPRISONMENT WITH THE SPECIAL CONDITION OF HOME
   CONFINEMENT, AND THEREAFTER REIMPOSING THE THREE-
YEAR TERM OF SUPERVISED RELEASE IMPOSED IN HIS ORIGINAL
                          SENTENCE

      On October 28, 2020 Defendant filed a Motion for Compassionate

Release/Reduction of Sentence. (ECF No. 43.) On November 10, 2020 the

Government filed a Response in Opposition. (ECF No. 44.) On November 13,

2020, Defendant filed a Reply. (ECF No. 45.) On December 2, 2020, the

Government filed a Notice of Supplemental Authority: United States v. Jones, __

F.3d __, #20-3701, 2020 WL 6817488, *6 (6th Cir. November 20, 2020). (ECF No.

47.) On December 2, 2020, Defendant filed a Response to the Government's Notice

of Supplemental Authority. (ECF No. 49.)



                                         1
Case 2:12-cr-20274-PDB-RSW ECF No. 50, PageID.330 Filed 12/08/20 Page 2 of 9




      Defendant was sentenced in 2012 to 180 months (15 years) incarceration

after his plea of guilty to the charge of felon in possession of a firearm, 18 U.S.C.

§ 922(g). Because he had three prior convictions for a violent felony or serious

drug charge, he was designated as an armed career criminal and subject to an

enhanced mandatory minimum 15-year sentence under 18 U.S.C. § 924(e).

      The instant offense involved violent criminal behavior--shooting at a store

clerk who confronted Defendant stealing a bag of peanuts (fortunately the gun

jammed). Defendant is incarcerated at FCI-Jesup (Georgia). He has served over

60% of his sentence (nine years and two months). His projected release date is

June 10, 2024--in about three years and six months.

      Defendant Fields is a 50-year-old white male who alleges he suffers from

hypertension, Type II Diabetes (insulin-dependent), and being overweight. He

alleges that the COVID-19 pandemic circumstances at FCI-Jesup, and his medical

issues, create extraordinary and compelling reasons for his compassionate release.

The November 27, 2020 COVID-19 statistics for FCI-Jesup indicate 68 inmate

positives and 19 staff positives; 340 inmates recovered; three staff recovered.

There are over 1,300 inmates at FCI-Jesup. (Per Bureau of Prisons (BOP)

Supervisor, St. Louis, MO, Tracy Knutson.)

      Defendant Fields previously tested positive for COVID-19 on July 19, 2020.

(ECF No. 43-3, PageID 229.) On July 30, 2020, after being asymptomatic for more

                                          2
Case 2:12-cr-20274-PDB-RSW ECF No. 50, PageID.331 Filed 12/08/20 Page 3 of 9




than 10 days, he was removed from isolation protocol, and listed as COVID

recovered, 7/30/2020. (ECF No. 43-7, PageID 264.)

      Defendant has complied with 18 U.S.C. § 3582(c)(1)(A)(i) with regard to

BOP notice/exhaustion requirements, and his case is properly before this Court.

      Defendant contends that his medical conditions, and the COVID-19

pandemic outbreak at FCI-Jesup create a significant continuing risk to his health,

in particular at his unit, which has only eight showers, six telephones, and six

computers for 132 men.

      Defendant contends that he is "not the same man who entered prison," and

points out that he has taken many classes that evidence his significant commitment

to rehabilitation, including getting his GED. (ECF No. 32, PageID 2.) Significantly,

Defendant has no disciplinary infractions during his nine-plus years in prison, and is

currently employed as a unit orderly. (ECF No. 43-7, PageID 264.)

      Defendant has provided a thorough Recovery Plan: he will reside with his

father and step-mother in Port Richey, Florida, and participate in Alcoholics

Anonymous, and work with his father making handicrafts. (ECF No. 43-1, Exhibit

7.)

      The Government Response in Opposition points out, with regard to the

violent offense of conviction, that it was through no "fault" of the Defendant, that

his pistol misfired, and his conduct did not result in the murder of an innocent gas

                                          3
Case 2:12-cr-20274-PDB-RSW ECF No. 50, PageID.332 Filed 12/08/20 Page 4 of 9




station cashier. (ECF No. 44, PageID 278.) At his arrest on the instant offense,

Defendant stated: "I get drunk and I snap." (Id. at PageID 286.)

      The Government further notes that at the time of the instant offense he:

             was on parole for assault with intent to do great bodily
             harm less than murder, after assaulting someone he
             accused of "snitching" on him. The victim suffered
             serious injuries, including collapsed lungs, and bleeding
             in his brain. Fields had also amassed an extensive
             criminal history extending back decades, including
             convictions for multiple violent crimes and a history of
             violating the terms of his supervision (including with
             new criminal activity).

(Id. at PageID 279.) The Government states that Defendant's violent conduct and

history make him a danger to the community, and the 3553(a) factors "likewise do

not support release for a repeat violent offender who still has several years of his

below-Guideline sentence to serve." (Id. at PageID 280.)

       The Government recognizes that BOP institutions continue to be faced with

the COVID-19 crisis, but notes that the Court of Appeals for the Sixth Circuit

recognized in Wilson v. Williams, 961 F.3d 829, 33-34 (6th Cir. 2020), that the

BOP is working hard and updating its protocols, to deal with COVID-19 to protect

inmates and staff.

      The Government Response also notes that, although overweight, Defendant

Fields' BMI is under 30 (the CDC standard for obesity), and that bronchitis is not

recognized by the CDC as a COVID-19 risk factor. (Id. at PageID 293, n.1.) The

                                          4
Case 2:12-cr-20274-PDB-RSW ECF No. 50, PageID.333 Filed 12/08/20 Page 5 of 9




Government contends, in Exhibit A, that the BOP lists Fields' risk of recidivism as

medium.

      Defendant's Reply emphasizes that "given the time he has served, his record

in prison and family support, all these factors weigh in favor of his release." (ECF

No. 45, PageID 312). Defendant's Reply notes that his BOP Psychological Services

Transfer Intake Screening of 9/20/2019 states that he is calm, alert, and fully

oriented and "that no follow-up with Psychological Services was requested and

does not appear to be clinically warranted." (Id. at PageID 314.)

      On November 20, 2020, the United States Court of Appeals for the Sixth

Circuit, published an opinion holding that United States Sentencing Guideline

1B1.13 is not applicable when a defendant files a motion for compassionate release

in a district court; that it applies only when the BOP files a motion in the district

court for compassionate release under 18 U.S.C. § 3582(c)(1)(A). United States v.

Michael Jones, ___ F.3d ___, 2020 WL 6617488, *9, No. 20-3701 (6th Cir. 2020).

      The Government contends that the majority opinion in Jones is incorrect and

that it "preserves for further review its argument that § 1B1.13 remains binding

and that Fields has failed to satisfy its requirement." (ECF No. 47, PageID 321.)

      The Defendant's Response to United States Notice of Supplemental

Authority (ECF No. 49) stated that United States v. Jones establishes that the Court

should not consider § 1B1.13.

                                           5
Case 2:12-cr-20274-PDB-RSW ECF No. 50, PageID.334 Filed 12/08/20 Page 6 of 9




      Because this Court is bound to follow the Sixth Circuit published opinion in

Jones, it will not apply Sentencing Guideline 1B1.13 to its discussion of

Defendant's Motion for Compassionate Release.

                                   DISCUSSION

      The Government contends that Defendant Fields continues to be a danger to

the community. Certainly, his conduct in the instant case, and his criminal history

require careful scrutiny by this Court of the § 3553(a) factors as they apply to his

request for compassionate release:

             (1)    The nature and circumstances of the offense are
                    very serious as is his criminal history and his
                    personal characteristics, particularly his
                    alcoholism.

             (2)    There certainly was a need for the 180-month
                    sentence that was imposed to promote respect for
                    the law and to provide just punishment, given his
                    continuous criminal history, to deter future
                    criminal conduct, and at the time of the sentence
                    and afterward, to protect the public from further
                    crimes by Defendant Fields.

      Defendant has been incarcerated for more than nine years. Defendant has an

out-date in less than four years--June, 2024. The Court finds that Fields' significant

amount of incarceration--over nine years--responds sufficiently to the seriousness

of this violent offense of conviction, that it promotes respect for the law, and has

provided just incarceration for this offense. The Court further finds that Defendant
                                          6
Case 2:12-cr-20274-PDB-RSW ECF No. 50, PageID.335 Filed 12/08/20 Page 7 of 9




has demonstrated respect for the law by incurring no misconducts over his nine-

plus years of incarceration, and by his rehabilitative efforts while incarcerated,

including his present service as a unit orderly. The Court concludes that

Defendant's post-sentencing conduct provides evidence that if granted

compassionate release and home confinement, Defendant would not be a danger to

the community.

      The Supreme Court noted in Pepper v. United States, 131 S.Ct. 1229, 1242

(2011) that "evidence of post-sentencing rehabilitation may plainly be relevant to

several of the § 3553(a) factors that Congress has expressly instructed district

courts to consider at sentencing," such as § 3553(a)(1) and (a)(2). The Court finds

this applicable in this case, even when the defendant had qualified as a career

offender at sentencing. Accord, United States v. Edwards, No. 17-cr-20716, 2020

U.S. Dist. LEXIS 166969, p. 3, August 17, 2020 (E.D. Mich.) (Lawson, J.).

      A 2020 Sixth Circuit opinion, United States v. Kincaid, 805 F. App'x 394,

395-396 (6th Cir. 2020), approved of a court's consideration of the percentage of

time served in its required discussion of the § 3553(a) factors:

             District courts routinely weigh whether a certain amount
             of time served is "sufficient, but not greater than
             necessary" to serve § 3553(a)'s purposes. That's what
             happens at sentencing. A district court may use that same
             calculus when deciding whether to grant a motion for
             compassionate release.



                                          7
Case 2:12-cr-20274-PDB-RSW ECF No. 50, PageID.336 Filed 12/08/20 Page 8 of 9




In this case, Defendant has served a significant portion (nine years--60%) of his

15-year sentence. In a recent letter to the Court, Defendant states that, for a second

time, COVID-positive cases were diagnosed in his housing unit resulting in a lock-

down, isolation, quarantine status. (ECF No. 46, PageID 316-317.) The Court finds

that his time-served plus the COVID-19 situation in his unit, and the Defendant's

medical condition, including post-COVID-19 bronchitis, provide compelling

reasons for compassionate release.

      Finally, with regard to protecting the public from further criminality by

Defendant while on compassionate release, given the recognition of the

contribution of alcohol to Defendant's criminal behavior, the Court is ordering

release to a home confinement where there is no alcohol on the premises, and no

firearms, GPS tracking for the first year, and in-person urine testing for

alcohol/drugs every two weeks. The Court will revoke his home confinement and

he will be imprisoned if he tests positive for alcohol or drugs, or is in possession of

a firearm.

                                  CONCLUSION

      Accordingly, the Court under these strict conditions, GRANTS Defendant's

Motion for Compassionate Release, reducing his sentence to time served, and

imposing supervised release for the unserved portion of his original term of




                                           8
Case 2:12-cr-20274-PDB-RSW ECF No. 50, PageID.337 Filed 12/08/20 Page 9 of 9




imprisonment, with the special condition of home confinement, to be followed by

the three years of the initially-imposed three years of supervised release.

      IT IS FURTHER ORDERED that this Order is stayed for up to 14 days to

allow the Bureau of Prisons to verify the Defendant's residence and release plan, to

make appropriate travel arrangements, and to ensure the Defendant's safe release

after the Defendant is quarantined. The Defendant shall be released as soon as a

residence is verified, a release plan is established, appropriate travel arrangements

are made, quarantine is complete, and it is safe for the Defendant to travel. If more

than 14 days are needed to make appropriate travel arrangements and ensure

Defendant's safe release, the parties shall immediately notify the Court and show

cause why the stay should be extended.

      IT IS FURTHER ORDERED that the Defendant must provide to the

probation office in the district where he will be released the complete address and

telephone number where he will reside upon release.

      SO ORDERED.

DATED: December 8, 2020                s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE




                                          9
